UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

LENEUOTI FIAFIA TUAUA, et al.,               )
                                             )
            Plaintiffs,                      )
                                             )
                   v.                        )       Civil Case No. 12-01143 (RJL)
                                             )
UNITED STATES OF AMERICA, et al.,            )
                                             )
            Defendants.                      )
                                         ~
                                    ORDER
                                JuneU_, 2013 [# 9]

      For the reasons set forth in the accompanying Memorandum Opinion, it is hereby

      ORDERED that Defendants' Motion to Dismiss Plaintiffs' Complaint[# 9] is

GRANTED; and it is further

      ORDERED that plaintiffs' complaint is dismissed.

      SO ORDERED.